    Case 2:18-cv-08518-RGK-AFM Document 181 Filed 01/22/20 Page 1 of 1 Page ID #:4574
AO 120 (Rev. 08/10)

                             Mail Stop 8                                                       REPORT ON THE
TO:
          Director of the U.S. Patent and Trademark Office                             FILING OR DETERMINATION OF AN
                            P.O. Box 1450                                              ACTION REGARDING A PATENT OR
                     Alexandria, VA 22313-1450                                                   TRADEMARK

                  In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
          filed in the U.S. District Court                    Central District of California                            on the following
       G Trademarks or        ✔ Patents.
                              G             (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
    2:18-cv-8518 RGK                       10/3/2018                                         Central District of California
PLAINTIFF                                                                    DEFENDANT
COVVES, LLC,                                                                   BIGMOUTH INC., an Indiana Corporation, et. al.



        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1     D 787,617                            5/23/2017                   Covves, LLC

2     D 783,370                            4/11/2017                   Covves, LLC

3

4

5


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                  G   Answer          G   Cross Bill   G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT


        "SEE ATTACHED STIPULATION TO DISMISS CASE PURSUANT TO 41(a)(1)(A)(ii)"



CLERK                                                        (BY) DEPUTY CLERK                                          DATE
    Kiry Gray                                                    /s/ J. Lam                                                    1/22/2020

                                                                       Copy 3—Upon termination of action,
